Name: 78/758/EEC: Commission Decision of 30 June 1978 amending Decision 75/420/EEC setting up an Advisory Committee on Foodstuffs
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-09-14

 Avis juridique important|31978D075878/758/EEC: Commission Decision of 30 June 1978 amending Decision 75/420/EEC setting up an Advisory Committee on Foodstuffs Official Journal L 251 , 14/09/1978 P. 0018 - 0018 Greek special edition: Chapter 03 Volume 22 P. 0208 ****( 1 ) OJ NO L 182 , 12 . 7 . 1975 , P . 35 . COMMISSION DECISION OF 30 JUNE 1978 AMENDING DECISION 75/420/EEC SETTING UP AN ADVISORY COMMITTEE ON FOODSTUFFS ( 78/758/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , PURSUANT TO THE FIRST INDENT OF ARTICLE 4 ( 1 ) OF COMMISSION DECISION 75/420/EEC OF 26 JUNE 1975 SETTING UP AN ADVISORY COMMITTEE ON FOODSTUFFS ( 1 ), EACH BODY ON THE COMMITTEE IS REPRESENTED BY TWO PERMANENT MEMBERS RESPONSIBLE FOR THE COORDINATION OF WORK WITHIN THEIR ECONOMIC INTEREST GROUP ; WHEREAS THE ADMINISTRATIVE LINK BETWEEN EACH OF THE INTEREST GROUPS LISTED IN ARTICLE 3 ( 2 ) OF THE SAID DECISION AND THE COMMITTEE ' S SECRETARIAT SHOULD BE STRENGTHENED TO FACILITATE , IN PARTICULAR , THE PREPARATION OF MEETINGS AND THE CIRCULATION OF THE COMMITTEE ' S OPINIONS ; WHEREAS THE APPOINTMENT , FOR EACH GROUP , OF AN OBSERVER TO LIAISON WITH THE COMMITTEE WILL MAKE IT POSSIBLE TO ATTAIN THIS END , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FOLLOWING ARTICLE 8A IS HEREBY ADDED TO DECISION 75/420/EEC : ' ARTICLE 8A 1 . THE COMMISSION MAY APPOINT , ON A PROPOSAL FROM THE BODIES REFERRED TO IN ARTICLE 4 ( 1 ), AND FOR THE DURATION OF THE TERM OF OFFICE OF THE MEMBERS OF THE COMMITTEE , FIVE OBSERVERS RESPONSIBLE FOR ADMINISTRATIVE LIAISON WITH THE COMMITTEE ' S SECRETARIAT . 2 . THE OBSERVERS MAY ATTEND MEETINGS OF THE COMMITTEE AND OF THE WORKING GROUPS ; THEY SHALL NOT TAKE PART IN THE DISCUSSIONS . ' ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 30 JUNE 1978 . DONE AT BRUSSELS , 30 JUNE 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION